DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on June 8, 2021 has been fully considered. The amendment to instant claims 1 and 14 is acknowledged. Specifically, claim 1 has been amended to limit the thermoplastic elastomer to polyether block amide elastomer, and claim 14 has been amended to include the limitation of the content of the cross-linking agent being 0.25-0.4 pbw. This limitation was not previously presented and was taken from instant specification (p. 5, lines 1-5 and Example 1 of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-2, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takano et al (WO 2016/052387).
It is noted that while the rejection is made over WO 2016/052387 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2017/0283555 is relied upon. All citations to paragraph numbers, etc., below refer to US 2017/0283555.

4. Takano et al discloses a foam based on amide-based elastomer expanded particles (Abstract, [0039]), the amide-based elastomer comprising a polyamide block and a polyether block ([0047]), wherein:
1) the expanded particles are having:
     density of 0.015-0.5 g/cc; 
     cell diameter of 20-250 micron ([0065], [0067]);
2) the foamed molded article is having density of 0.015-0.5 g/cc, preferably 0.02-0.2 g/cc ([0107], as to instant claim 20).
Specific Example 1a is having density of 0.05 g/cc, cell diameter of 180 micron and a rebound resilience of 60%. Example 2a is having density of 0.048 g/cc, cell diameter 160 micron and a rebound resilience of 57% (Table 1, also as to instant claim 2).
5. As to instant claim 8, 10, the expanded particles are produced by feeding a blowing agent under pressure into the resin particles in an autoclave, impregnating the blowing agent into the resin particles, followed by expansion ([0091], [0089], [0101], [0103]), wherein the blowing agent is nitrogen or carbon dioxide ([0095]).

6.  Though the rebound resilience of the foam of Takano et al is measured according to JIS K6400-3 test method, and not according to ASTM D2632, since the expanded foam of Takano et al is essentially the same as that claimed in instant invention, i.e. comprises the same base polymer, having the cell diameter and density  either the same as those claimed in instant invention or having values in the ranges overlapping with those as claimed in instant invention, and is produced by the same method as claimed in instant invention, therefore, the foam of Takano et al will inherently have, or alternatively would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having  values that are either overlapping with or close to those as claimed in instant invention, including a rebound resilience measured according to ASTM D2632. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed foam, if not taught, may be very well met by the expanded foams of Takano et al, since the foams of Takano et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties,  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7. In the alternative, all ranges in the expanded products of Takano et al are overlapping with the corresponding ranges of those claimed instant invention. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the gas impregnating and foaming conditions, so to produce the expanded products of Takano et al having a desired levels of cell diameter, density, and thereby rebound resilience, thereby arriving at the present invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

8.  It is noted that claims 1, 8, 10-11 are product-by-process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

9. The expanded article of Takano et al is used for making core material of a bed, seat cushion or a buffer material ([0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1-2, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (WO 2016/052387) in view of Cocquet et al (WO 2017/129913).

It is noted that while the rejection is made over WO 2017/129913 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2019/0071570 is relied upon. All citations to paragraph numbers, etc., below refer to US 20190071570.

11. The discussion with respect to Takano et al (WO 2016/052387) set forth in paragraphs 3-9 above is incorporated here by reference.

12. Though Takano et al discloses the expanded articles being cushion material or a buffer material, Takano et al does not teach the expanded material being shoe material, and further the blowing agent gas being a supercritical fluid.

13. However, Cocquet et al discloses a foam comprising a copolymer comprising polyamide blocks and polyether blocks (Abstract, [0018], [0019]), having density of 0.05-0.8 g/cc, preferably 0.1-0.6 g/cc ([0098]) and rebound resilience of greater than 55% ([0099]), wherein the foam is produced using  a physical agent such as carbon dioxide in a supercritical/liquid form ([0093]-[0094], as to instant claims 10-11), and is used for making shoes ([0030]).

 Takano et al and Cocquet et al are related to foams based on polyether/amide block copolymer, having low density and high rebound resilience, and thereby belong to the same field of endeavor, wherein Cocquet et al teaches the  foam being produced using  a physical agent such as carbon dioxide in a supercritical form and the foam being used for making shoes, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Takano et al  and Cocquet et al and to use, or obvious to try to use, at least partially,  the carbon dioxide in a supercritical state to expand the foamable particles of Takano et al and further to use, or obvious to try to use, the expanded material of Takano et al for making shoes as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

15.  Claims 14-21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (WO 2018/0088429).
It is noted that while the rejection is made over WO 2018/0088429 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2019/0263994 is relied upon. All citations to paragraph numbers, etc., below refer to US 2019/0263994.
16. The rejection is adequately set forth on pages 17-20 of an Office action mailed on March 9, 2021 and is incorporated here by reference.
Takagi et al discloses the amount of the crosslinking agent used being preferably 0.2 pbw or more per 100 pbw of the copolymer ([0071]). The exemplified amount of the used cross-linking agent is 0.8 pbw per 100 pbw of the polymer ([0108]). Given the preferable amount of used cross-linking agent is 0.2 pbw or more and the exemplified amount is 0.8 pbw, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the cross-linking agent in amount of 0.2-0.8 pbw per 100 pbw of the polymer particles, including in the range of 0.25-0.4 pbw as well. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
18. Claims 14-21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Takagi et al (WO 2018/0088429) in view of Mori et al (US 2008/0229622).
It is noted that while the rejection is made over WO 2018/0088429 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 2019/0263994 is relied upon. All citations to paragraph numbers, etc., below refer to US 2019/0263994.

19. As to instant claims 14 and 26, Takagi et al discloses foam molded article, such as a sporting, sole member, floor material ([0124]) comprising a block copolymer of 
Wherein the copolymer further includes 0.1-5 pbw of a peroxide cross-linking agent ([0071], as to instant claims 14, 18); and further comprises zinc oxide and sodium oleate as dispersing medium (as to instant claims 17, 19, 20).
20.  The amount of the crosslinking agent used is preferably 0.2 pbw or more per 100 pbw of the copolymer ([0071]). The exemplified amount of the used cross-linking agent is 0.8 pbw per 100 pbw of the polymer ([0108]). Given the preferable amount of used cross-linking agent is 0.2 pbw or more and the exemplified amount is 0.8 pbw, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the cross-linking agent in amount of 0.2-0.8 pbw per 100 pbw of the polymer particles, including in the range of 0.25-0.4 pbw as well. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

21.  The foam is produced by impregnating the copolymer in the dispersing medium with a cross-linking agent, blowing agent such as carbon dioxide ([0075], as to instant 

22. Since the block copolymer of the polyethylene block and the ethylene-alpha olefin block is having density of as low as 0.800 g/cc, therefore, said block copolymer appears to belong to polyethylenes having low density, i.e. low density polyethylene (as to instant claim 16).

23. Though Takagi et al discloses the dispersing medium being sodium oleate, but does not recite said medium being a stearate or another long chain fatty acid, since both oleate and stearate are derivatives of long chain fatty acids, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use a stearate as the dispersing medium as well, since it would have been obvious to choose material based on its suitability (as to instant claim 20). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

	
24. It is noted that claims 14, 21 and 24-25 are product-by-process claims. Case law holds that “even though product-by-process claims are limited by and defined by the In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

25.  Though the repulsion elasticity of the foam of Takagi et al was determined by a method different from that used  in instant invention, since the foam of Takagi et al is the same as that claimed in instant invention,  having density and cell size that are the substantially the same as those claimed in instant invention, therefore, the foam of Takagi et al will intrinsically and necessarily comprise, or would be reasonably expected to have the rebound resilience determined by ASTM D2632 having the values that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Takagi et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific foaming conditions, such as type of gas used, gas pressure, temperature and amount of added gas, so to produce the expanded material having a desired combination of properties including density, cell size and rebound, thereby arriving at the present invention.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

27. Further, though Takagi et al does not explicitly recite the cross-linking agent being used in amount of 0.25-0.4 pbw per 100 pbw of the polymer, the polyolefin being a low density polyethylene and the foam composition comprising a stearate,
Mori et al discloses a foam used for making a shoe sole (Abstract, as to instant claims 14, 26), the foam comprising a thermoplastic polyolefin resin, including a low density polyethylene or EPDM ([0079], as to instant claim 16), having a specific gravity of 0.05-
28.  As to instant claims 17-20, the foam composition comprises calcium carbonate or talc as a filler ([0109]); a stearate ester as a processing material ([0113] of Mori et al) and a peroxide as a cross-linking agent ([0103] of Mori et al).
29.  As to instant claims 21, 24, the foam is produced by introducing a foaming agent and a cross-linking agent into the polymer, subjecting the composition to cross-linking, followed by heating it to allow foaming ([0116] of Mori et al). Thus, the cross-linking step appears to be conducted before the foaming step.
30. Since both Mori et al and Takagi et al are related to foams based on polyolefins, specifically polyethylene, comprising a peroxide-based cross-linking agent, the foam having low density and high rebound resilience, used for making shoe material, and thereby belong to the same field of endeavor, wherein Mori et al  teaches the cross-linking agent being used in amounts such as 0.3 pbw and 0.4 pbw per 100 pbw or the resins to provide appropriate cross-linking structure, further discloses the use of low density polyethylene and a stearate as a processing aid, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Mori et al  and Takagi et al, and to use, or obvious to try to use the cross-linking agent in the foam of Takagi et al in amount such as 0.3pbw or 0.4 pbw per 100 pbw of the resins so to Takagi et al, as taught by Mori et al   as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

31. Since the foam of Takagi et al in view of Mori et al   is the same as that claimed in instant invention,  having density and cell size that are the substantially the same as those claimed in instant invention, therefore, the foam of Takagi et al in view of Mori et al   will intrinsically and necessarily comprise, or would be reasonably expected to have the properties, including the rebound resilience determined by ASTM D2632, cell diameter and density,  having the values that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

	
Response to Arguments
32.  Applicant's arguments filed on June 8, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764